see significant index no ‘ government entities tax exempt and ' division department of the treasury internal_revenue_service washington d c ul e n o f or’ e ' ff 1’ company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan has been granted subject_to the following for the plan_year ending december conditions the company makes the remaining required quarterly contributions to the plan ina timely due on july manner and meets the minimum_funding_standard for the plan_year ending december the minimum_funding_standard ‘ without applying for a waiver of by september and january october july the company makes the required quarterly contribution to the plan due on april plan_year ending december minimum_funding_standard for the plan_year ending december september standard and by without applying for a waiver of the minimum_funding in a timely manner and meets the and january october for the july the company makes the required quarterly contribution to the plan due on april plan_year ending december minimum_funding_standard for the plan_year ending december september standard by ‘ without applying for a waiver of the minimum_funding ina timely manner and meets the and january october for the you agreed to these conditions in letter dated june one of these conditions is not satisfied the waiver is retroactively null and void sent via facsimile if any - this conditional waiver has been granted in accordance with sec_412 ofthe internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that'would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company’s primary business is the manufacture of its primary customers are manufacturers of the current financial hardship was brought on by an unexpected loss of revenue at the end of the company had a loss of dollar_figure profits of dollar_figure when the company's largest customer moved sourcing of gears to in the year ending february after having anddollar_figure ‘in in thorough hence the waiver the company had replaced as well as monthly net increases of dollar_figure in order to effect a recovery_of its business the company has taken a number of steps to improve its financial situation among these steps is the implementation of an aggressive cost reduction plan while increasing direct sales resources by the end of the lost business the company has of letters of intent and commitments on new projects that are projected to produce a one time net increase in cashflow of dollar_figure the plan is poorly funded on a current_liability basis however the company has shown its determination to fund the plan by providing a schedule of contributions that it intends to make that will be sufficient to meet the minimum_funding_standard for the plan for the plan years ending december of the minimum_funding_standard for the plan_year ending december been granted subject_to the conditions stated above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa has _ this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we ‘suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in _ and to the manager ep compliance unit in - if you require further assistance in this matter please contact sincerely yours qn -donna m prestia manager employee_plans actuarial group
